Citation Nr: 1234452	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  94-07 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Michael Gerstner, Esquire


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1973 to September 1977.  He also had various periods of active duty for training with the National Guard, including in June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 1993 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for service connection for a back injury and spina bifida at L5.

The Board remanded the instant matter in September 1996, March 1999, July 2003 and September 2004.  The Veteran testified before a Veterans Law Judge (VLJ) at an April 2006 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file.

In July 2006, the Board denied the instant claim.  The Veteran subsequently appealed this denial to the Court of Appeals for Veterans Claims (CAVC).  The Board's July 2006 decision was vacated by the CAVC in a May 2008 Joint Motion for Remand (JMR).

In August 2008, the Board issued a second decision denying the instant claim.  The Veteran appealed this denial to the CAVC and a December 2009 JMR vacated the Board's August 2008 decision.

The Board issued a third decision denying the instant claim in February 2010.  The Veteran again appealed this denial to the CAVC and a May 2011 JMR vacated the Board's February 2010 decision.

The instant claim was again remanded by the Board in July 2011.

The VLJ who conducted the April 2006 RO (Videoconference) has retired and is no longer employed by the Board.  The Veteran was informed of this personnel change and requested a new hearing in March 2012.   The Board remanded the instant claim in April 2012 to allow such a hearing to be conducted.

The Veteran testified before the undersigned Acting VLJ (AVLJ) at an August 2012 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.


FINDINGS OF FACT

The evidence is in equipoise as to whether there is a nexus between the Veteran's current lumbar spine disability and the documented back injuries that occurred during his active duty service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107(b) (West 2002); 38 C.F.R.            §§ 3.102, 3.303, 4.9 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the Board's favorable disposition of the Veteran's instant claim, the Board finds that all notification and development actions needed to fairly adjudicate this appeal had been accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Under 38 U.S.C.A. § 101(24), "active military, naval, or air service includes active duty, any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty." 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c),  ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Congenital or developmental defects are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  As such, a congenital or developmental defect generally may not be service connected as a matter of law; however, service connection may be granted if such a defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

A September 1973 service entrance examination was negative for any relevant abnormalities and the Veteran denied recurrent back pain in an accompanying Report of Medical History (RMH).  An August 1977 service discharge examination found full range of motion, good sensory and motor function and smooth flexion/extension in the spine.  It also indicated that mild scoliosis of the dorsal spine with convexity towards the right side was found on an accompanying X-ray. The Veteran denied recurrent back pain in an accompanying RMH.  The remaining service treatment records from this period of service were negative for complaints, treatments or diagnoses related to any lumbar spine disability.

A January 1981 National Guard entrance examination was negative for any relevant abnormalities and the Veteran denied recurrent back pain in an accompanying RMH.

A November 1991 lumbar X-ray revealed mild hypertrophic osteoarthritis and changes of muscle spasms without a visualized fracture.

A June 1992 treatment note indicated that the Veteran injured his back after falling against a tent and that he had also sustained a back injury five years ago while hauling ice.  An assessment of mechanical back pain, rule-out L4-5 disc was made.  Other June 1992 treatment notes contained assessments of mechanical pain, muscle spasms and a lumbar strain.

A June 1992 Individual Sick Slip indicated that the Veteran had sustained an injury the previous day, that he was suffering from back pain and that he was placed on limited duty for 48 hours.

A July 1992 Statement of Medical Examination and Duty Status indicated that the Veteran was in a military tent during Annual Training in June 1992 when a tent collapsed.  Two military aircraft had hovered over the tent the Veteran was sleeping in, causing the tent to collapse, and caused a pole to strike the Veteran's lower back.  This incident occurred while the Veteran was on active duty.

A July 1992 statement from the Veteran indicated a tent pole had struck his back in June 1992.  Two military aircraft flew very low over the tent and the wind had blown the tent over.

An October 1992 VA orthopedic examination reflected the Veteran's reports that his lumbosacral pain began after lifting approximately four years ago.  This injury did not require any particular evaluation or treatment.  There was a reoccurrence of back pain in June 1992 after he was struck by a tent pole.  He was treated conservatively with medication, heat and bed rest.  Current symptoms included lumbosacral discomfort with lifting.  An accompanying lumbar X-ray revealed spina bifida occulta at the L5 vertebral level, small phleboliths in the bilateral lower pelvis and an anterior osteophyte at the L3 vertebral body without evidence of an acute fracture or subluxation.  A diagnosis of chronic recurrent lumbosacral discomfort, probably musculoskeletal, without evidence historically or clinically of neurological impairment, was made.

A September 1993 lumbar computed tomography (CT) scan revealed a developmental anomaly at L5, disc bulging that decreased the overall space for the thecal sac to borderline low at L3-4 and mildly decreased space at L4-5 without definite herniation.

An April 1994 Physical Profile indicated that the Veteran's aerobic conditioning exercises were restricted due to spinal stenosis secondary to anomalous L5 vertebra.

A February 1995 statement from Dr. C. V. indicated that he had been treating the Veteran for spinal stenosis; the physician did not indicate when such treatment began.

An April 1995 VA lumbar magnetic resonance imaging (MRI) scan revealed disc desiccation at the L2-3 and L4-5 levels and mild spinal stenosis at the L4-5 level.

A June 1995 service treatment note reflected the Veteran's reports of lower back pain and a history of a back injury.  Assessments included disc disease at L2-L3 and spinal stenosis at L4-L5.

A June 1995 service Individual Sick Slip restricted the Veteran's physical activities but did not list an associated diagnosis.

In December 1995, the Veteran was placed on a permanent profile restricting his physical activities due to spinal stenosis.

A March 1997 VA treatment note indicated that the Veteran had sustained a lifting injury.  An assessment of an acute herniated nucleus pulposus (HNP) was made.

A March 1997 VA lumbar spine X-ray revealed minor postural changes of an intact lumbar spine, spina bifida occulta of the L5 vertebral segment level and minor narrowing and degenerative changes involving the L3-L4 or L2-L3, L3-L4 and L4-L5 discs.

An April 1997 VA lumbar MRI scan revealed posterior central and left paracentral disc extrusion at the L4-L5 level and minimal neural foraminal narrowing bilaterally at the L2-L3, L3-L4 and L4-L5 levels.

An April 1997 VA orthopedic examination reflected the Veteran's reports of initially injuring his back in 1987 while lifting ice.  He experienced some lower back pain as a result but it resolved uneventfully and did not require any medical attention at that time.  He reinjured his back in 1992 in the incident in which his tent collapsed and he has been experiencing back pain that did not resolve with conservative treatment.  In 1997, he pulled his back while moving some record boxes and experienced increased pain and numbness.  An accompanying lumbar X-ray revealed spina bifida occulta at L4-5 and mildly decreased disc spaces at L3-4 and L4-5.  Following this examination, the examiner opined that the Veteran had had some chronic lower back pain that first started in 1987 and that he has had some exacerbation since that time.  It appeared that he got better with each episode of low back pain and that it resolved somewhat, but did not completely disappear and then worsened with the next episode.  He was likely to continue to have moderate recurrent episodes of this recurrent back pain through time as it will continue its normal course as has previously happened.  The examiner opined that it was very unlikely that the spina bifida occulta had any casual relationship associated with the low back pain as this had developed into a congenital malformation that had been with him his entire life.  At the present time, it appeared that the lower back pain changed from mild to moderate in severity as far as symptoms are concerned.

A June 1997 addendum to the April 1997 VA orthopedic examination indicated that the Veteran's claims file had been reviewed.  The examiner noted that he had a previous injury to his back that dated back to 1997, while lifting a block of ice, and that was muscular in origin.  It appeared that he has had several acute exacerbations of this pain over the years as he over-exerted his back in different activities.  No disc herniation had been observed in previous MRI or CT scans that could be correlated with his complaints and it appeared that most of his pain was isolated to muscular pain in the lumbar region from strained lower back muscles.  It also appeared that he had spina bifida occulta in L5 that was picked up on previous diagnostic tests, which was congenital as he was born with it, and was noted just secondarily during his examination in search for other pathology, and was not acquired.  During active duty in June 1992, it appeared that he exacerbated a preexisting condition with his muscular strain in his back but it did not appear that he had any significant change in spine pathology but that it merely exacerbated a condition that was already present.  It does not appear that he had incurred any additional disability but merely had another episode of the preexisting disability that had been with him since his original injury in 1987.  The examiner further opined that it appeared that this Veteran's diagnosis was a lumbosacral strain with acute exacerbations based upon his activity level, and it appeared that his symptoms ranged from mild to moderate, based upon his activity level.  Between exacerbations it appeared that he had very little as far as symptoms, however, he did have significant symptoms whenever he had exacerbations of his lumbosacral strain.

In an August 1997 statement, the Veteran wrote that he injured his back in the summer of 1987 while moving 300 pound blocks of ice.

A January 1998 statement from H. C. indicated that he had served with the Veteran and that they were required to move 300 pound blocks of ice as part of their jobs.  They spent most of the two weeks of annual training in the summer of 1987 moving and loading these 300 pound blocks of ice by hand.

An April 1999 private treatment summary from Dr. J. H. indicated that the Veteran had intermittent back trouble over the years but that he sustained an injury at work in 1997 which resulted in a fairly large herniated disc at the L4-L5 level.

A September 2001 VA orthopedic examination reflected the Veteran's reports of injuring his back in 1987 and June 1992.  He also sustained a post-service work related back injury in 1997.  Following a physical examination and a review of the Veteran's claims file, diagnoses of lumbar spondylosis and congenital abnormalities of the posterior element and facet joints at L5-S1, degenerative disc disease in the lumbar spine and facet arthropathy and a resolved lumbar strain was made.  The examiner opined that the Veteran appeared to sustain two straightforward back injuries while on active duty.  The degenerative arthritic changes, which were apparent on X-ray in 1991 and confirmed on CT scan in 1993, were present prior to either the 1987 or 1992 episodes of injury while on annual training.  Central canal stenosis and congenital defects noted on previous evaluations were present long before the back injuries in 1987 and 1992 as neither of these injuries were severe enough to require hospitalization.  The degenerative arthritic changes noted on examination were not secondary to these two episodes but rather a combination of activity and age related changes combined with congenital abnormalities.  The failure of the posterior elements to close at the lumbosacral junction with a spina bifida occulta "goes along" with the congenital abnormality in the right side of the facet joints at L5-S1.  These congenital abnormalities "predetermine" that he would have developed this type of arthritis in his lower back and that this was the ultimate cause of the problem rather than any specific injury.  His in-service injuries were categorized as the equivalents of lumbar strains and resolved without sequelae.  There was no evidence that any of the current symptoms, which were moderately severe, were related to anything which occurred while on active duty.

A May 2003 VA orthopedic examiner, following a physical examination and a review of the Veteran's claims file, diagnosed him with a ruptured lumbar disc at L5-S1.  The examiner opined that it was "like as not that [this] was unrelated to the congenital abnormalities which obviously preceded his induction on active duty."  Although the Veteran did have two well documented injuries to his back, these resolved without further difficulty and so were unrelated to the current disc problems.  The examiner further opined that the degenerative changes present on the lumbar spine were also unrelated to the "service connected problems."

A December 2004 statement from C. M., the Veteran's section leader in 1987, indicated that the Veteran was responsible for loading and unloading ice in the supply section.  The Veteran had informed him that he inquired his back while moving this ice and requested lighter duty.  To the best of the author's knowledge, the Veteran did not have back problems prior to this incident.

A May 2005 VA examination reflected the Veteran's reports of injuring his back in 1987 and 1992.  He also reported injuring his back in June 1995 while moving water purification pumps and sustaining a post-service work-related back injury.  Following a physical examination and a review of the Veteran's claims file, the examiner diagnosed the Veteran with a congenital spine abnormality with spina bifida occulta and opined that this disability preexisted his service and appeared unchanged by service.  He suffered from a herniation of the L4-L5 disc, which was a work-related injury, and not worsened by service.  He had mild scoliosis of the dorsal spine with convexity towards the right side, as noted on an August 1977 X-ray, that was an adolescent development problem unrelated to service and unchanged by service.  Degenerative changes of the lumbar spine, including degenerative disc disease and mild central canal stenosis, were less likely than not due to his service and more likely than not due to his advancing age, congenital and developmental spine abnormalities and his post-service work-related injury.  It was possible that the degenerative changes of the lumbar spine "may have been aggravated to a degree of 10 percent" by the Veteran's service.  In addition, the examiner opined that the Veteran's history of lumbar strains related to injuries sustained during active duty for training had resolved.

During an April 2006 hearing, the Veteran testified that he separated from the National Guard in September 1999.  He injured his back in 1987 and 1992.  He reinjured it in 1995 while moving water purification pumps.  He also injured his back in 1997 while moving boxes of paper at work.

An August 2006 letter from Dr. J. H., the Veteran's private orthopedist, indicated that any back injury could conceivably aggravate a back condition.

A May 2010 private opinion from A. C., a registered nurse, indicated that she had reviewed and analyzed the Veteran's claims file.  The provider noted that spinal bifida was a congenital defect, that the Veteran suffered from spina bifida occulta and that spina bifida occulta was often called a hidden spina bifida as the spinal cord and nerves were normal without an opening on the dorsum.  Most individuals were not aware of spina bifida occulta until it was discovered on X-ray, which was performed for an unrelated reason, and symptoms were typically nonexistent.  It would therefore be difficult to determine whether low back pain was caused by spina bifida occulta.  Osteoarthritis was a slowly progressing degenerative condition.  An acute injury such as a fall or heavy lifting can begin the degeneration process and osteoarthritis can be caused by a single injury that damaged the cartilage.  Osteoarthritis was a slowly progressing condition and a patient can present with normal findings and be asymptomatic during its early stages.  The pain may start gradually, occur intermittently and progressively worsen over time.  Spinal stenosis was the narrowing of a portion of the spinal canal and pain from stenosis tended to be diffuse and episodic.  Lumbar strains made the vertebrae unstable following repeated injuries and increase the risk of repeated lumbar spine injuries due to the formation of scar tissue.

The May 2010 provider opined that the Veteran's claims file suggested that his osteoarthritis, degenerative disc disease and spinal stenosis were traumatic in origin and that it was at least as likely as not that they were the result of his in-service back injuries.  The Veteran began complaining of back pain following his 1987 injury.  Although he did not receive medical treatment at that time, the lack of such treatment does not confirm the absence of traumatic changes to the back as a result of injury.  A single injury can cause osteoarthritis and repetitive injuries can make the back more prone to repeated injury and arthritic vertebrae.  The provider further opined that it was also impossible to determine if low back pain was caused by spina bifida occulta or another reason, such as a back injury, as its symptoms were generally non-existent and that it typically did not cause back pain.

A December 2011 VA Disability Benefits Questionnaire (DBQ) examiner, following a physical examination, noted that scoliosis was an adolescent development problem.  Although the Veteran has submitted evidence suggesting that scoliosis can be posttraumatic in children when there was a severe injury, muscle imbalance or neuromuscular disease (such as muscular dystrophy), he had not had severe trauma, muscle imbalance or a neuromuscular disease.  Scoliosis was idiopathic, was an adolescent problem and was a "moot point" as far as any contribution to his lower back problems.  Spinal stenosis was a degenerative problem, not a post-traumatic one, and the symptoms may occur earlier in life with less degenerative changes if there was a congenitally small spinal canal.  

The December 2011 VA examiner further opined that the Veteran's spina bifida occulta of L5 and spinal stenosis were less likely as not related to active duty service.  Spina bifida occulta was a congenital defect and spinal stenosis was some combination of a congenital defect and age-related degenerative changes.  The clinical evidence was silent for several years after each of the alleged active duty training injuries and there was no history of documented continuing complaints or treatments to indicate a chronic disabling condition.  In addition, spinal stenosis was less likely than not aggravated by active duty as there was documentation of any medical treatment or back problems from his 1987 injury until his 1992 injury.  He was apparently able to continue his National Guard and employment duties without any problems.  There was also no documentation suggesting medical treatment after the 1992 injury until 1995.  A MRI conducted in 1995 revealed degenerative changes at L2-L5 and spinal stenosis at L4-L5 and such degenerative changes were very common in that age group (the Veteran was 42 years old at the time) in the normal population.  Spinal stenosis was rarely a problem at that age, however, unless there was a congenital predisposition.  In addition, there was no record of significant medical treatment until after the Veteran sustained a work-related injury in 1997.  The natural history of congenital spinal stenosis was that it worsened with the progression of age-related degenerative disease of the lumbar spine and hence it was not aggravated beyond the natural course.  The Board notes that although this examiner did not specifically indicate that he had reviewed the Veteran's claims file, he cited extensively to the record in his opinion.

During an August 2012 hearing, the Veteran testified that he had no problems with his back prior to entering service and that he never went to a doctor or a medic with back complaints during his first period of active duty service.  He also detailed his in-service back injuries and his post-service work-related back injury.

An undated newspaper article described the June 1992 incident in which the Veteran's tent collapsed due to wind from a helicopter that was flying too low.

An undated statement from Dr. C. V. contained a check next to the rating criteria for intervertebral disc syndrome; no opinion regarding the etiology of such a disability was provided.

An undated internet article on arthritis indicated that younger people can get osteoarthritis from a joint injury but it most likely occurred in older people.  An undated internet article on scoliosis stated that scoliosis was thought to be genetic and that children can get scoliosis as a result of a spinal cord injury.

Analysis

The Veteran has a current disability as he has been diagnosed with a variety of  lumbar spine disabilities, including degenerative disc disease, spinal stenosis and osteoarthritis.  In order for this current disability to be recognized as service connected, there must be a link between this condition and an in-service injury.  38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.  Service treatment records and various lay statements document that the Veteran sustained a back injuries in the summer of 1987 and in June 1992, while he was on active duty.  Although the Veteran claimed to have sustained a third back injury in 1995, this injury is not documented in the service treatment records.

The record contains extensive medical documents and no fewer than six etiological opinions.  The Board will address each such opinion separately.

The May 2003 VA examiner opined that the Veteran's documented in-service back injuries had resolved without further difficulty and were unrelated to his current disc problems and that his lumbar spine degenerative changes were also unrelated to his "service connected problems."  A May 2005 VA examiner opined that the Veteran's lumbar spine degenerative changes were less likely than not due to service and more likely than not due to his advancing age, congenital and developmental spine abnormalities and post-service work-related injury.  Neither examiner provided a rationale for their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  In addition, the August 2006 statement from Dr. J. H. suggesting that any back injury could aggravate a back condition was speculative and not stated to the degree of certainty required to substantiate a claim of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  These opinions are therefore being afforded little, if any, probative weight.

The September 2001 VA examiner opined that the Veteran's lumbar spine degenerative arthritic changes were not secondary to his two documented in-service back injuries but rather were due to activity and age related changes combined with congenital abnormalities.  The December 2011 VA examiner opined that the Veteran's spinal stenosis were less likely as not related to active duty service as it was caused by some combination of a congenital defect and age-related degenerative changes; this examiner did not provide an etiological opinion as to the Veteran's osteoarthritis or degenerative disc disease.  Both of these opinions were based upon a review of the Veteran's medical history and contained detailed rationales.  See Nieves-Rodriguez, supra.

In contrast, a May 2010 private opinion from A. C. indicated that the Veteran's spinal osteoarthritis, degenerative disc disease and spinal stenosis were at least as likely as not related to his in-service back injuries and opined that back injuries can begin the degenerative process.  An April 1997 VA opinion, and a June 1997 addendum, suggested that the Veteran's 1987 back injury resulted in a lumbar muscle injury that was exacerbated in June 1992.  Both of these opinions were also based upon a review of the Veteran's claims file and medical history and contained detailed rationales.  Id.

On balance, the evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted.




ORDER

Entitlement to service connection for a lumbar spine disability is granted.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


